Mr. Justice Gary delivered the opinion of the Court. This is an appeal from an order made on habeas corpus, refusing to discharge the relator from the custody of the sheriff, holding him under a cap. ad res. For two reasons—either sufficient—the appeal is dismissed. First. As the relator has appealed from the final judgment in the case in which the process issued, and given good security to pay that judgment (Reeve v. Peppard, 57 Ill. App. 556), there is no probability that he remains in custody, and we won’t hold a moot court. Aff v. Hopkins, 57 Ill. App. 529. Second. An appeal or writ of error does not lie to review an order on habeas corpus. Napier v. People, 9 Ill. App. 523. Appeal dismissed